Title: From Benjamin Franklin to Mary Stevenson, [15 June 1765]
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


[June 15, 1765]
Mr. Franklin did not know of the Message this Morning till the Servant was gone; he has since been ready to beat Mrs. Stevenson for declining any Occasion (especially so joyful an one) of meeting the good Family of Kensington. Having made up the Quarrel, they now jointly beg to be favour’d with the Company of that Family this Day in
Cravenstreet, June 15.
